DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 4/15/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a set of three replacement sheets contained figures 2, 3A-3C and 4A-4C; 
B) Regarding to the specification, applicant has made amendments to paragraphs [0020], [0028]-[0029], [0036], [0043] and [0045]; and
C) Regarding to the claims, applicant has amended claims 1-4. There is not any claim being added into or canceled from the application. The pending claims are claims 1-6 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 4/15/2021 and applicant's arguments provided in the mentioned amendment, pages 10-12, have been fully considered and are sufficient to overcome all objections to the drawings and the specification, and the rejections of the claims under 35 U.S.C. 112 as set forth in the office action of 1/15/2021.

Drawings
4.	The three replacement sheets contained figures 2, 3A-3C and 4A-4C were received on 4/15/2021. As a result of the changes to the drawings, the application now contains a total of five sheets of figures 1-2, 3A-3C, 4A-4C and 5 which includes two sheets of figures 1 and 5 as filed on 5/17/19, and three replacement sheets contained figures 2, 3A-3C and 4A-4C as filed on 4/15/2021.  The mentioned five sheets of figures 1-2, 3A-3C, 4A-4C and 5 are now approved by the examiner.
Specification
5.	The lengthy specification which was amended by the amendment of 4/15/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
6.	Claims 1-6 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
The optical apparatus having a body portion for supporting objective optical systems, eyepiece optical systems, and an eye width adjustment mechanism as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent No. 5,071,242; the GB reference No. 714,899; nd the Japanese reference No. 8-136822 by the limitations related to the structure of the eye width adjustment mechanism as recited in the features thereof “wherein the eye width adjuster … the reference plane” (claim 1, lines 10-18). Such an eye width adjustment mechanism is not disclosed by the prior art.

Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872